PER CURIAM:
On October 15, 1991, the claimant, a resident of Hico, Fayette County, had parked her 1976 Chevrolet Nova on a private lot adjoining the Fayette Medical Clinic in the town of Lochgelly. The claimant alleges that a stop sign situate at the corner of the parking lot on Lochgelly Road fell upon her automobile. She testified that the falling sign tore the vinyl cover of the roof of her automobile and scratched and dented the right rear quarter panel. She submitted separate estimates for the vinyl roof repair in the amount of $265.00 and the paint and body work in the amount of $296.80. Her claim is for the combined amount of $561.80.
The respondent acknowledged ownership of the stop sign, but contends that either *131a prior accident had dislodged the sign or that a rain and wind storm occurring on the date of the claimant’s accident may have caused the sign to fall upon her vehicle. However, John Zimmerman, a road maintenance crew leader for respondent in Fayette County, testified that upon inspecting the stop sign immediately after the claimant’s accident he discovered that the sign did not have an anchor post. He further testified that this particular sign had a history of trouble, including vandalism and occasionally being struck by other vehicles.
The Court is of the opinion that the respondent knew or should have known that the stop sign was inadequately mounted. Accordingly, the Court holds that the respondent had constructive, if not actual, notice of the potential hazard, and this hazard proximately caused damage to claimant’s automobile. An award in the amount of $300.00 is considered by the Court as a fair and reasonable assessment of the damages sustained by the claimant’s 16-year-old automobile, and this amount is so awarded.
Award of $300.00.